Title: To George Washington from Gilbert Simpson, 3 April 1775
From: Simpson, Gilbert
To: Washington, George

 

Sr
Yough. River [Pa.] April the 3: 1775

I Reced your letter by Mr William Stephens dated in March in Which I find you are verey Much disturved at the Cost of your Mill and I find that after all My Care and troble To Serve you in a thing of this kind to the great disadvantage of my plantation as Well as the discruttion of my Bedind and houshold furneture—And that all for Notting Except that of incuring your ill Will and being Censurd for Litely and Laishly squading away your money pray What advantage do you immagon I Could Reap by giveing men high Wages and keeing them idle you Cant have for got that you Sent a Bill of hust timber to bee got of Such a sise then how Was this house to bee built Without takeing the ⟨hust⟩ Within the Walls and Sr you Cant have forgot tha you gave me Strict Chare to git her built Strong and Compleat in all her brnches and to have the Walls two storey high and to bee laid in strong Lime marter Could you possably thnk Such a Mill Was to only Cost Three or Four hundred pounds No Sr heare is a three hundred pound Mill within about Seven Mils of this plase Which Was two years in building and only began to grind Last Spring and is Now likely to drop to pesses and is a perpetul Cost and I make no doubt but in Les than Seven Years She will Cost more than yours and then not Worth one hundred pounds and I Expect that yours in the Same Length of time Will not Cost Five pounds and I am Sarrey that Mr Stephens To heare him So Redeculd for he allway declard from the first to make her the most Compleat Mill and to go With the Lest Wayter that he Ever built and I beleive he Will accomplish his desine in a Short thime for I must bee of oppinion not only of my own knowledg but by judgment of them that I beleive to bee Judges and men Whome have Seen your Mill at home Who allows that there is no Compareson in the Workmanship and it is further Said by them Who knows best the men that Stephens is able to teech this same Barel in all the Milwrghts buseness but Sr I beleive that you must think that you are to have no Custumers to this mill and by that meens never to get yor own agand but I Can inform you better for there is near or Quite seventy familys Custom at this time depending on her but Sr When you Com to see and bee Clearly informd that you Will

bee of a nother way of thnking but if your mind then Continues as it appears to bee at this time I have a partner at hand that With a Little indulges Will make you Whole With intrust and as for Mr Stephens he has not drunk one of Sperets sens new year but has always indevourd to bee as near your intirest as was in his power I have had very fue men imployd sens Last fall and fueer now and there fore have discharged non So Sr no more but am very sorrey to think that all I gane is your displeasure and that you dont as much as Wish me good Lock in any of your Letters I Remain your humble Servant

Gilbt Simpson

